Case 0:21-mj-06067-LSS Document 10 Entered on FLSD Docket 02/23/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 21-MJ-06067-LSS

  UNITED STATES OF AMERICA

  vs.

  LOUIS CHARLES YOUNGLOVE,

        Defendant.
  ______________________________________/

                      JOINT MOTION TO CONTINUE ARRAIGNMENT

         The United States of America, by and through undersigned Assistant United States

  Attorney, hereby files this Joint Motion to Continue Arraignment, and respectfully moves this

  Court for an Order continuing the Arraignment in the above-referenced matter.

         1.      On February 9, 2021, the Defendant was charged by way of a criminal complaint,

  with possession with intent to distribute a controlled substance, in violation of 21 U.S.C.

  § 841(a)(1) and (b)(1)(B) (DE:1).

         2.      Defendant’s initial appearance occurred on February 10, 2021, and Defendant

  proceeded to a detention hearing on February 17, 2021, whereby the Court ordered the Defendant

  detained pending trial (DE:9).

         3.      The Court scheduled Arraignment for February 24, 2021 (DE:5).

         4.      The Chief Judge for the Southern District of Florida entered several administrative

  orders continuing jury trials and trial deadlines due to the COVID-19 pandemic. Specifically, on

  February 10, 2021, the most recent order, Administrative Order 2021-12 (“AO 2021-12”),

  continued all jury trials “scheduled to begin on or after March 30, 2020. . . until May 3, 2021.”

  AO 2021-12 also continued all “trial-specific deadlines in criminal cases scheduled to begin before


                                                  1
Case 0:21-mj-06067-LSS Document 10 Entered on FLSD Docket 02/23/2021 Page 2 of 3




  May 3, 2021 . . . pending further Order of the Court.” AO 2021-12 lastly advised that there be “no

  more than two grand jury sessions per week.” Administrative Order 2021-12, ¶ 6,7,14.

          5.     To date, the Defendant has not been indicted nor has an Information been filed in

  this case.

          6.     Based on the foregoing, and the time constraints with which the United States has

  in presenting this case to the Grand Jury, the United States request that this Court continue the

  Defendant’s Arraignment until the end of March 2021.

          7.     The United States further requests, as supported by AO 2021-12, that the time

  period of any continuance entered as a result of AO 2021-12 should be excluded under the Speed

  Trial Act as the continuance serves the ends of justice and outweighs the interests of the parties

  and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A); see also Administrative Order 2020-

  41, ¶ 15; Administrative Order 2020-24, ¶ 6; Administrative Order 2020-21, ¶ 6; Administrative

  Order 2020-18, ¶ 6.

          8.     The undersigned has spoken with counsel for the defense, and he has indicated that

  he does not object to this motion.



                                                      Respectfully submitted,

                                                      ARIANA FAJARDO ORSHAN
                                                      UNITED STATES ATTORNEY

                                               BY:    /S/ Brooke Elise LAtta__________
                                                      BROOKE ELISE LATTA
                                                      Assistant United States Attorney
                                                      Florida Bar No. 105315
                                                      500 East Broward Blvd., Suite 700
                                                      Fort Lauderdale, Florida 33394




                                                  2
Case 0:21-mj-06067-LSS Document 10 Entered on FLSD Docket 02/23/2021 Page 3 of 3




                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on February 23, 2021, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF, which will serve a Notice of Electronic
  Filing on all counsel of record.




                                           /S/ Brooke Elise Latta
                                           BROOKE ELISE LATTA
                                           Assistant United States Attorney




                                              3
